DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 01/19/2022 with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.
Applicant is respectfully reminded of the requirements of 35 U.S.C. §132(a) and 35 U.S.C. §112(a).  No new matter may be added.
A thorough review of both the claims and the disclosure has been made; pursuant to MPEP 707.07(j), and for the purposes of assisting Applicant and expediting prosecution, it is respectfully noted that there does not appear to be any patentable subject matter disclosed in the application.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specifically, the references listed on pages 2-6, 16 of the Specification filed 02/24/2021, should be listed on a separately-submitted IDS form. 
Furthermore, no copy of the Non Patent Literature/webpage listed by hyperlink on page 1 was provided in the application.  As such, this document was not considered.
N.B. – The above was additionally noted in the Non-Final Office Action of 09/22/2021 but has been neither corrected nor addressed by Applicant.

Drawings
The drawings are objected to because of the following informalities.  
Appropriate correction is required.  
The examiner notes that the following may not be an exhaustive list of informalities.  It is suggested that the applicant thoroughly review the drawings.
Regarding Figures 12-15, the drawings should be designated by a legend such as —Prior Art— because only that which is old is illustrated (see, e.g., pp. 15-17, indicating that the concepts shown are “prior art” and “known art,” including from “GB1,448,204”).  See MPEP § 608.02(g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 01/19/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows.
Regarding the amendments to the specification, Applicant has deleted references to “prior art” in the discussions of Figures 12, 13.  However, these were clearly labeled as being “figure[s] of prior art”.  Deletion of such could be interpreted as an attribution by Applicant that the disclosed subject matter is Applicant’s own, while it was clearly labeled as “prior art”.  
Applicant is required to cancel the new matter in the reply to this Office Action.
Regarding the amendment to the specification filed 01/19/2022, the disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
N.B. – Whereas Applicant has replaced the prior hyperlink with a top-level domain name hyperlink, the reference still contains the prefix “https://” which, as previously indicated, cannot be included.

Claim Objections
Claims 1, 6, 8-10, 15-17 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, lines 1 and 4, two separate instances of “a body of water” are introduced: the first with a single “wave”, the second with a plurality of “waves”.  Each feature should only be introduced once, and terminology should remain consistent (here, it is suggested to amend the preamble to —[…] energy from [[a]] waves in a body of water […]— and make appropriate amendments elsewhere).
Regarding claim 1, line 6, the limitation “the body of water” is recited.  However, since two separate “body of water” features have been introduced, it is unclear to which one reference was intended.
Regarding claims 6, 15, the limitation “the body of water” is recited.  However, since two separate “body of water” features have been introduced in claim 1, it is unclear to which one reference was intended.
Regarding claim 8, the phrase “the heave structure is has a planar body” (emphasis added) is grammatically incorrect and is unclear.
Regarding claim 9, the claim is missing a period.  Note that each claim must be the object of a sentence.  See MPEP § 608.01(m).  
N.B. – This was noted previously in the Non-Final Office Action of 09/22/2021 but has not been corrected by Applicant.
Regarding claim 10, the claim ends with a comma (“,”), and is missing a period.  Each claim must be the object of a sentence.  See MPEP § 608.01(m).  
Regarding claim 15, the phrase “wherein length of each one […] such that height between […]” (emphasis added) is grammatically incorrect (the emphasized nouns are each missing an article).
Regarding claim 16, the claim comprises several instances of grammatically incorrect language.
Regarding claim 17, the phrase “wherein in said at least two arm devices” (emphasis added) is grammatically incorrect.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-12, 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim has been amended to require “said least two arm devices are configured to facilitate a three-dimensional motion of said floating heave structure with respect to said base structure in response to hydrodynamic forces acting on said floating heave structure” (emphasis added).  However, in addition to comprising vague and indefinite language, the limitation does not appear to have been discussed in the disclosure as originally filed.  
The only reference to a feature resembling “a three-dimensional motion of said floating heave structure” is found on page 12 of the Specification as originally filed 02/24/2021, wherein it is stated “Three arm sets provide limitations in 3 dimensions over the motion of the heave structure.”  
Contrary to the claim limitation asserting that the “arm devices are configured to facilitate” motion, the specification appears to indicate that “limitations in 3 dimensions” are provided—i.e., the “motion of the heave structure” is limited, not facilitated as claimed.
Additionally, Applicant has failed to indicate where support may be found for the amended limitation.  As such, the limitation appears to comprise new matter, impermissible pursuant to 35 U.S.C. §112(a).
Regarding claim 1, the claim has been amended to require “said floating heave structure is movable between a parallel position in which said bottom face is disposed in parallel to said upper face, and a non-parallel position in which said bottom face is disposed at an angle with respect to said upper face”.  However, the limitation does not appear to have been discussed in the disclosure as originally filed.
The only reference to a feature being in a “parallel position” appears to be on p. 3 of the Specification as originally filed, and this discussion is regarding the prior art: “Surface attenuators operate to some extent by heave […] and are typically positioned in parallel to the general direction of wave propagation”.  Such discussion does not appear to provide support for the amended limitation.  Furthermore, no discussion at all in the Specification as originally filed appears to be provided regarding any “non-parallel position,” including one “in which said bottom face is disposed at an angle with respect to said upper face”.
Additionally, Applicant has failed to indicate where support may be found for the amended limitation.  As such, the limitation appears to comprise new matter, impermissible pursuant to 35 U.S.C. §112(a).
Regarding claim 15, the claim has been amended to require “wherein length of each one of said arm devices is configured such that in said parallel position height between said base structure and said heave structure is at least twice a height of a standard wave in said body of water in a location where said system is mounted” (emphasis added).  However, the limitation does not appear to have been discussed in the disclosure as originally filed.
Notably, no discussion of “mount[ing]” the “system” appears to be provided in the Specification as originally filed.  Additionally, Applicant has failed to indicate where support may be found for the amended limitation.  As such, the limitation appears to comprise new matter, impermissible pursuant to 35 U.S.C. §112(a).
Regarding claims 2-4, 6-12, 15-17, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4, 6-12, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “a floating heave structure having a bottom face configured to be submerged by within the body of water” is vague and indefinite.  Notably, the claim fails to make clear whether it is the “floating heave structure” or the “bottom face” which is “configured to be submerged by within the body of water”.  The claim also does not make clear how an element may be “configured to be submerged by within the body of water”—i.e., what specific “configur[ation]” may be required.
Regarding claim 1, the limitation “at least two arm devices coupling said base structure to said floating heave structure, said least two arm devices are configured to facilitate a three-dimensional motion of said floating heave structure with respect to said base structure in response to hydrodynamic forces acting on said floating heave structure” (emphasis added; note “said least two” should be —said at least two—) is vague and indefinite.  
In addition to appearing to comprise new matter impermissible under 35 U.S.C. §112(a), the limitation fails to make clear what “a three-dimensional motion of said floating heave structure […]” may comprise, what “facilitat[ing] a three-dimensional motion” may comprise, and how the “arm devices” may be “configured to” perform the functional language.
The limitation recites function rather than structure.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Furthermore, it must be noted that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP § 2114(I).
To resolve the unclear boundaries of the functional language, Applicant may amend the claim to specify how a “motion” may be “facilitate[d]”—such as by specifying a particular structure that would allow performance of the claimed function.
Regarding claim 1, the limitation “such that said floating heave structure is movable between a parallel position in which said bottom face is disposed in parallel to said upper face, and a non-parallel position in which said bottom face is disposed at an angle with respect to said upper face” (emphasis added) is vague and indefinite.  Notably, in context of the invention as disclosed, the emphasized limitation is unclear.  No “angle with respect to said upper face” or “non-parallel position” appears to be disclosed, and thus the intended metes and bounds of the limitation cannot be clearly understood.
Regarding claim 1, the limitation “said first and second arms of each one of said at least two arm devices are disposed with respect to one another such that in said parallel position each pair of said first and second arms extend along a single axis between said bottom face of said floating heave structure and said upper face of said base structure” is vague and indefinite.
Notably, the claim fails to make clear whether both “pair[s]” are intended to “extend along” the same “single axis” or whether each “pair” “extend[s] along” its own respective “axis”.
Regarding claim 15, the limitation “wherein length of each one of said arm devices is configured such that in said parallel position height between said base structure and said heave structure is at least twice a height of a standard wave in said body of water in a location where said system is mounted” (emphasis added) is vague and indefinite.
First, the claim comprises several instances of grammatically incorrect language, making it difficult to clearly understand what is being claimed.
Second, the term “height of a standard wave” is unclear; the term “standard” is a relative term which renders the claim indefinite.  The terms “standard,” “standard wave,” and “height of a standard wave” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Third, the phrase “in a location where said system is mounted” (emphasis added) is vague and indefinite.  Notably, the claim does not make clear what being “mounted” may comprise, nor what structure(s) may allow such “mount[ing]”.  Furthermore, the feature of being “mounted” does not appear to be disclosed in the specification as originally filed, so it is unclear whether this feature comprises new matter impermissible under 35 U.S.C. §112(a).
Regarding claims 2-4, 6-12, 15-17, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 16, 17, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ferone et al. (US 4,453,894) in view of Gao et al. (US 10,508,641 B2).
Regarding claim 1, as best understood, Ferone et al. discloses a system for obtaining energy from a wave in a body of water (installation for converting energy of the oceans, see, esp. Fig. 8), the system comprising: 
a base structure (e.g., floating wing 64) having an upper face (see Fig. 8: floating wing 64 has a top/upper face), said base structure is configured to be fixed to a base (e.g., via anchor-buoys, no separate number given, loosely anchored to the sea-floor; see, e.g., col. 1, ll. 17-32; col. 3, ll. 18-21), said base being in or adjacent to waves in a body of water (see, e.g., Fig. 8: wing 64 is adjacent to waves); 
a floating heave structure (e.g., float 65) having a bottom face (bottom face of float 65) configured to be submerged by within the body of water (see Fig. 8); 
at least two arm devices (here, three arms, each arm comprised by arm 62, arm 63, and connected ball-and-socket joints; see, e.g., col. 4, ll. 38-47) coupling said base structure (floating wing 64) to said floating heave structure (float 65), said least two arm devices are configured to facilitate a three-dimensional motion of said floating heave structure with respect to said base structure in response to hydrodynamic forces acting on said floating heave structure (see, e.g., Fig. 8: since arms 62+63 are connected to float 65 and wing 64 by ball-and-socket joints— see, e.g., col. 4, ll. 41-45; and depiction of ball joints in Fig. 8—, and this type of joint allows movement in three dimensions, the arms would appear to “facilitate a three-dimensional motion”), such that said floating heave structure is movable between a parallel position in which said bottom face is disposed in parallel to said upper face (e.g., when a tangent line at the bottom of float 65 is parallel to top surface of wing 64), and a non-parallel position in which said bottom face is disposed at an angle with respect to said upper face (e.g., when the tangent line at the bottom of float 65 is not parallel to top surface of wing 64); 
each one of said at least two arm devices includes: 
- a first arm (arm 62) coupled on a first end thereof to said base structure (floating wing 64) by a base joint (i.e., ball-and-socket joint connecting arm 62 to floating wing 64, no separate number given; see Fig. 8), 
- a second arm (arm 63) coupled on a first end thereof to said floating heave structure (float 65) by a heave joint (i.e., ball-and-socket joint connecting arm 63 to float 65, no separate number given; see Fig. 8), said second arm is coupled on a second end thereof to a second end of said first arm by a middle joint (middle ball-and-socket joint connecting arm 62 to arm 63, no separate number given; see Fig. 8), 
a generator system (see, e.g., Fig. 10) having a shaft (shaft connecting hydraulic motor 121 to generator 122) coupled (via the hydraulic system including pumps 61 and pistons 107-109) to one of said base joints, middle joints and heave joints of at least one of said two arm devices (via pumps 61 connected to arms 62, 63; see Figs. 8, 10), said generator system being configured to convert motion of said at least one of said arm devices to electrical or hydraulic power (the generator system as shown in Fig. 10 allows conversion of motion of arms 62, 63 to hydraulic power, to thereby operate pistons 107-109, which hydraulic power may then be converted to electric power via hydraulic motor 121 and electric generator 122).
However, Ferone et al. appears to be silent regarding the possibility of the arms 62, 63 extending along a single axis that is (regarding claim 16, notably) perpendicular to the upper face of the base structure.
On the other hand, Gao et al. (Figures 1-5) discloses a system for obtaining energy from a wave in a body of water (wave energy generation apparatus including wave energy collecting unit 1), the system comprising: 
a base structure (flat rectangular structure; see Fig. 1) having an upper face (see Fig. 1); 
a floating heave structure (buoyancy compartment 3) having a bottom face configured to be submerged by within the body of water (see, e.g., Figs. 4, 5); 
at least two arm devices (hydraulic cylinders 5);
each one of said at least two arm devices includes: 
- a first arm (lower piston portion of hydraulic cylinder 5) coupled on a first end thereof to said base structure by a base joint (lower portion is hingedly connected to base and/or to sea floor; see, e.g., col. 6, ll. 21-49), 
- a second arm (upper portion of hydraulic cylinder 5) coupled on a first end thereof to said floating heave structure (buoyancy compartment 3) by a heave joint (upper portion is hingedly connected to compartment 3; see, e.g., col. 6, ll. 21-49), said second arm is coupled on a second end thereof to a second end of said first arm by a middle joint (here, the middle joint is comprised of the hydraulic cylinder 5 itself—cylinder 5 operates as a prismatic joint/slider—i.e., a one-degree-of-freedom kinematic pair, whereas the end joints which are hingedly connected operate as revolute joints1).
wherein said floating heave structure is movable between a parallel position in which said bottom face is disposed in parallel to said upper face, and a non-parallel position in which said bottom face is disposed at an angle with respect to said upper face (see, e.g., Figs. 2-5: floating heave structure/buoyancy compartment 3 is movable between a position where its bottom face is parallel to lower rectangular base structure and positions where its bottom face is not parallel); and, notably,
- wherein said first and second arms of each one of said at least two arm devices are disposed with respect to one another such that in said parallel position each pair of said first and second arms extend along a single axis between said bottom face of said floating heave structure and said upper face of said base structure (see, e.g., Fig. 5: in a position where float/compartment 3 is parallel to base, hydraulic cylinder extends in a single axis).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ferone et al. with the use of a flat, rather than spherical float, and with associated single-axis arms, as taught by Gao et al., for the purpose of reducing a number of parts required to operate the system—here, by replacing the middle revolute joints of Ferone et al. and separate pumps with prismatic/sliding joints which each operate as a hydraulic pump, thereby reducing cost, and simplifying the system, thereby leading to increased longevity.
Regarding claim 2, the combination of Ferone and Gao further renders obvious that said generator system comprises a hydraulic mechanism (Ferone: including pumps 61 and pistons 107-109) containing a compressible fluid (Ferone: hydraulic oil), said fluid is compressed by motion of at least one of the base joints, middle joints, and heave joints (Ferone: via pumps 61 connected to arms 62, 63; see Figs. 8, 10; note that Gao operates similarly, converting wave energy to hydraulic energy to electric energy—see col. 9, l. 62 to col. 10, l. 13).
Regarding claim 4, the combination of Ferone and Gao further renders obvious that the base structure (Ferone: floating wing 64) is disposed below the heave structure (Ferone: float 65).
Regarding claim 16, the combination of Ferone and Gao further renders obvious that said parallel position said first arms of said at least two arm devices is perpendicular with respect to said upper face said base structure, and said second arm is perpendicular with respect to bottom face of said floating heave structure (Gao: see, e.g., Fig. 5: arms/hydraulic cylinders 5 are perpendicular to both upper face of the rectangular base and to bottom face of buoyancy compartment 3).
Regarding claim 17, the combination of Ferone and Gao further renders obvious that said at least two arm devices include three arm devices (Ferone: three arms 62+63).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ferone et al. (US 4,453,894) in view of Gao et al. (US 10,508,641 B2) and further in view of Olson (US 2008/0169653 A1).
Regarding claim 3, Ferone and Gao render obvious the invention as claimed, but the references appear to be silent regarding connecting an electric generator to a revolute joint.
On the other hand, Olson (Figures 1-5) discloses a system for obtaining energy from a wave in a body of water (lever operated pivoting float with generator), the system comprising: 
a base structure (e.g., beam 11 and/or anchor 101) having an upper face, said base structure is configured to be fixed to a base (e.g., ocean floor 100; see Fig. 5), said base being in or adjacent to waves in a body of water (ocean waves; see Abstract); 
a floating heave structure (pivoting float 1) having a bottom face configured to be submerged by within the body of water (see Figs. 1-5); 
an arm device coupling said base structure (beam 11 and/or anchor 101) to said floating heave structure (pivoting float 1), the arm device including: 
- a first arm (e.g., cable or rod 8) coupled on a first end thereof to said base structure (beam 11 and/or anchor 101) by a base joint, 
- a second arm (e.g., lever arm 52) coupled on a first end thereof to said floating heave structure (pivoting float 1) by a heave joint (coupling at revolute joint comprising rotating shaft 51; see Fig. 1), said second arm (lever arm 52) is coupled on a second end thereof to a second end of said first arm (cable/rod 8) by a middle joint (pivoting coupling 53), and
a generator system (including generators 64, 65) having a shaft (via gear mechanisms 62, 66, respectively; see Fig. 4) coupled to one of said base joint, middle joint, and heave joint of said arm device (heave joint at rotating shaft 51 is connected/coupled to the generator system), said generator system being configured to convert motion of said at least one of said arm devices to electrical or hydraulic power (here, generators 64, 65 convert motion to electric energy; see, e.g., ¶¶ 19, 20, 27);
wherein, notably,
at least one of said base joints, middle joints and heave joints is a revolute joint (here, joint/coupling at rotating shaft 51 comprises a revolute joint) and wherein said generator system comprises an electric generator (generators 64, 65 may be AC or DC electrical generators; see, e.g., ¶¶ 20, 27), operating by rotational motion of the revolute joint (generators 64, 65 are operated by rotation of rotating shaft 51 via gear mechanisms 62, 66).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ferone et al. with the use of a generator system housed within the floating heave structure and connected directly the heave joint, as taught by Olson, for the purpose of generating additional power from the ocean waves, and directly generating electricity from rotation of the joint without needing to first transform the joint motion to hydraulic energy and then transform the hydraulic energy to electric energy, thereby minimizing energy conversion losses.
Claims 6-9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ferone et al. (US 4,453,894) in view of Gao et al. (US 10,508,641 B2) and further in view of Hagen et al. (US 4,408,454).
Regarding claims 6-9, as best understood, Ferone and Gao render obvious the invention as claimed, but the references appear to be silent regarding: adjustable height of the base structure; use of a second heave structure; and possible different geometries of the heave structure, such as planar and polygonal.
On the other hand, Hagen et al. (Figures 1-4) discloses a system for obtaining energy from waves, comprising:
a base structure (subsea platform/frame structure 30), with at least two sides, fixed to (via, e.g., jack-up legs 38, 40, 42, 44, 46 or via anchor lines 416, 424) a base (seabed; see, e.g., Fig. 4) in or adjacent to waves (see, e.g., Figs. 1, 4),
a floating heave structure (e.g., float 12), with at least two sides (see, e.g., Fig. 3), said heave structure substantially submerged by water (see, e.g., Fig. 3).
Notably, Hagen et al. further discloses:
Regarding claim 6, the base structure has an adjustable height with respect to a sea floor of the body of water (see, e.g., Fig. 4: subsea winches 416 and 418 allow entire subsea structure 30 to be dynamically positioned; see also col. 6, ll. 42-50);
Regarding claim 7, a second heave structure which is attached by arm devices to a second side of the base structure (see, e.g., Figs. 1, 4: multiple second floats 14, 16, 18, 20 are attached by arm devices to base frame/subsea structure 30);
Regarding claim 8, the heave structure has a planar body (see, e.g., Figs. 1, 3, 4); and
Regarding claim 9, the heave structure has a polygonal structure (see, e.g., Fig. 3: float 12 is a trapezoidal—i.e., polygonal—structure).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system for obtaining energy from waves of Ferone et al. with the features of Hagen et al., for the purpose of maximizing an energy harvested from waves and/or protecting the wave energy system during bad weather, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ferone et al. (US 4,453,894) in view of Gao et al. (US 10,508,641 B2) and further in view of Williams (US 2013/0009402 A1).
Regarding claim 10, Ferone and Gao render obvious the invention as claimed, but the references appear to be silent regarding the possibility that at least part of the heave structure may be concavely cupped.
On the other hand, Williams (Figures 5a, 7a-7f) discloses a system for obtaining energy from waves, comprising a floating heave structure (buoy 313), wherein, notably, at least one part of the heave structure is concavely cupped in the area of impact of the wave on the heave structure (concave WEC structure 324 comprises two “concavely cupped” areas).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ferone et al. with the use of a concavely cupped floating structure, as taught by Williams, for the purpose of reducing escape of fluid flow, causing a reversal of flow direction, thereby increasing a momentum transfer from the wave to the wave energy converter (see, e.g., ¶¶ 63, 65, 71-78).
Claims 11, 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ferone et al. (US 4,453,894) and Gao et al. (US 10,508,641 B2) and further in view of Hagen et al. (US 4,408,454) and Case Law/Ordinary Skill in the Art.
Regarding claims 11, 15, Ferone and Gao render obvious the invention as claimed, but the references appear to be silent regarding changing a dimension of the system, such as a length of the heave structure or a length of the arm devices, relative to dimension(s) of wave(s).
On the other hand, Hagen (Figures 1-4) discloses a system for obtaining energy from waves, comprising:
a base structure (subsea platform/frame structure 30), with at least two sides, fixed to (via, e.g., jack-up legs 38, 40, 42, 44, 46 or via anchor lines 416, 424) a base (seabed; see, e.g., Fig. 4) in or adjacent to waves (see, e.g., Figs. 1, 4),
a floating heave structure (e.g., float 12), with at least two sides (see, e.g., Fig. 3), said heave structure substantially submerged by water (see, e.g., Fig. 3).
Notably, Hagen et al. further discusses providing differing sized floats so as to be responsive to both the amplitude spectrum and the wavelength spectrum of wave motion (see, e.g., claim 1). 
It would therefore have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify dimensions of the system, including a length of the heave structure and a length of the arm devices, to be equal to any number of values, relative to a wavelength and/or amplitude/height of the waves, including having a length of the heave structure be at least a wavelength of the waves and a length of the arm devices be at least twice a height of the waves, for the purpose of being more completely responsive to the wavelength spectrum of wave motion, thereby harnessing a greater amount of wave energy, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ferone et al. (US 4,453,894) and Gao et al. (US 10,508,641 B2) and further in view of Yang et al. (US 2011/0031751 A1).
Regarding claim 12, Ferone and Gao render obvious the invention as claimed, but the references appear to be silent regarding whether or not the heave structure (float) may be hollow.  Whereas forming a float to be at least partially—or fully—hollow is very well known in the art, the following is noted for expediting prosecution.
On the other hand, Yang et al. (Figures 4-6) discloses a system for obtaining energy from waves, comprising a floating heave structure (e.g., floating bodies 118), wherein, notably, the heave structure may be at least partially hollow (each floating body 118 is formed in the shape of a hollow cylinder; see, e.g., ¶ 19).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ferone et al. with the explicit teaching of a heave structure that is at least partially hollow, as taught by Yang et al., where Ferone et al. appears silent regarding further details of whether the heave structure may be hollow or not, and Yang et al. teaches a suitable heave structure (float) that is may be at least partially hollow, where the selection of a known configuration based on its suitability for its intended use supports a prima facie obviousness determination (MPEP §2144.07).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
May 16, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that Ferone et al., in an alternate embodiment (as shown in Fig. 7) to the one discussed (as shown in Fig. 8) in the rejection, also teaches this. Though Ferone et al. could be relied upon for this teaching, the arms do not appear to be perpendicular as required by later claim 16.